DETAILED ACTION

Election/Restrictions – Groups
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-11 and 21, drawn to a mesoporous silica nanoparticle, classified in A61K 9/51.
Group II. Claims 12-14, drawn to a method for delivering a bioactive agent to a subject so that it crosses the blood brain or blood ocular barrier, classified in A61P 25/00.
Group III. Claims 15-20, drawn to a method for preparing a particle, classified in B82Y 5/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition of Group I can be used in a method for encapsulating drugs but for delivery to parts of the body that do not necessitate crossing the blood brain barrier. In support of this position, the examiner cites Sasidharan et al. (Dalton Transactions, Vol. 42, 2013, pages 13381-13389). Sasidharan et al. (hereafter referred to as Sasidharan) is drawn to mesoporous silica hollow nanoparticles, as of Sasidharan, page 13381, title and abstract. Said .

    PNG
    media_image1.png
    360
    1578
    media_image1.png
    Greyscale

Said particles have particle and pore sizes within the claimed range, as of the above-reproduced table. Additionally, said particles have the required organic modification, as of the above-reproduced table, wherein “ODTES” refers to octadecyl triethoxysilane, and is a significantly hydrophobic modification. However, this does not appear to be used for drug delivery to cross the blood brain barrier.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Group I could have been made by a different method, such as a method which does not include a “hydrothermal treatment” step, and might therefore be more versatile than the claimed method as it can use materials that cannot survive thermal treatment. As relevant prior art, the examiner cites Petcu et al. (Nanomaterials, Vol. 7, 47, pages 1-10). Petcu et al. (hereafter referred to as Petcu) is drawn to hydrophobic silica nanoparticles, as of page 1, title and abstract. Petcu teaches the following method, as of page 6, section 3.2.1, relevant text reproduced below.

    PNG
    media_image2.png
    383
    1339
    media_image2.png
    Greyscale

While this method includes a drying step at slightly elevated temperature and vacuum, it does not include a hydrothermal treatment step. As such, it appears that the claimed invention could have been made by an alternate method that does not entail hydrothermal treatment.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ because the effect of the process of Group II is the delivery of a drug, whereas the effect of the process of Group III is the formation of a particle.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:



Traversal Information (Groupos)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 


Election of Species
This application contains claims directed to the following patentably distinct species:
1. Blood Brain Barrier vs. Blood Ocular Barrier: Applicant must elect between the blood brain barrier, as of claim 13, and the blood ocular barrier, as of claim 14. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 12 appears to be generic to both species.
The species are independent or distinct because the blood brain barrier and blood ocular barriers appear to have different permeability to active agents. In support of this position, the examiner cites Fujii et al. (IOVS, Vol. 55, No. 7, July 2014, pages 4650-4658). Fujii et al. (hereafter referred to as Fujii) is drawn to a comparison between the blood-brain barrier with the blood-retina and blood-aqueous humor barriers, both of which are blood-ocular barriers. Fujii finds different uptake of different model drugs, as of page 4655, Table 3, reproduced below.

    PNG
    media_image3.png
    792
    1471
    media_image3.png
    Greyscale

In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Separate searches would be required in order for the examiner to determine whether a particular particle is capable or would inherently be capable of crossing the blood brain barrier vs. crossing a blood ocular barrier. The examiner notes that methods of treating neurological diseases are classified in A61P 25/00, whereas methods of treating the eyes are classified in A61P 27/02.


Traversal Information (Species)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Rejoinder Information
Groups: The examiner has required restriction between product or apparatus claims (Group I) and process claims (Groups II and/or III). Where applicant elects claims directed to the product/apparatus (Group I), and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612